Interim Decision #1652

MATFER OF SHAO

In Visa Petition Proceedings
A-13743889
Decided by District Director August 29, 1966
Since an economist is a member of the professions within the meaning of
neaten 101(a) (1)2), Immigration and IfttimeWlit,

Act, ne amended by

P.L. 89236, and since beneficiary, who has a master's degree in economics,
is a qualified economist, a visa petition is approved to accord him preference
classification under section 203(a) (8) of the Act, as amended.

The petition was filed to classify the beneficiary as a preference
immigrant under section 203(a) (3) of the Immigration and Nationality Act, as amended, as a member of the professimis bakd upon
his qualifications as an economist.
The beneficiary is a 26-year-old male, citizen of China, who is
presently residing in Wilmette, Illinois. He completed a two-year
course in accounting - at Chengbmg University, Taiwan, Taiwan m
1962. He then. completed a one-year course in economics at Tak
Ming College, Kowloon, Hong Kong in 1968. He received a bachelor'd degree in business administration from Ohio University in 1964
and his Master's degree in economics from the University of Kansas
in 1965. Since August 24, 1965, the beneficiary has been employed
as a management trainee in the controller department of the General
Finance Corporation in Evanston, Illinois, completing practical
training.
Economists are listed among professional occupations under code
0-36.11 in the Dictionary of Occupational Titles, Whims II, second
edition, prepared by the United States Department of Labor. In
the third edition of publication, economists are listed under professional,. technical, and managerial occupations, code 050.088.
Economists conduct research, prepare reports, and formulate plans
to aid in the solution of economic problems arising from production
and distribution of goods and services. They devise methods of collecting and processing economic and statistical data and compile, or845

Interim Decision #1652
ganize and interpret snub • data. They also advise industrial concerns
and government agencies on matters such as operating efficiency, marketing methods and fiscal problems. The Occupational Outlook
Handbook, 1966-67 edition, of the United States Department of
Labor, states that a •achelor's degree in economics is sufficient for
many beginning research jobs in government and private industry,
although persons employed in such jobs are not always regarded as
professional economists. The master's degree in economics is 'generally required. for appointment as a college instructor. In government or private industry, economists with the master's degree can
usually qualify for more responsible positions than are open to those
with only the bachelor's degree.

In Matter of Shia, Interim Decision #1606, it was determined
that a financial economist who had earned a, master's degree in economies was qual;fipfl for classification as a member of the professions. For the reasons discussed in that decision it is concluded that
persons with advanced degrees in economics, as well as persons with
bachelor's degrees in economics supplemented by further study or
training in that field, may be considered as members of a profession.
The beneficiary in the instant case with a master's degree in economics is qualified as a professional economist. Therefore, the petion will be approved.
It is ordered that the petition be and the same is hereby approved.

846

